Citation Nr: 0934148	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for diabetes mellitus, type II, on a direct basis 
and as secondary to in-service herbicide exposure.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for sarcoidosis, on a direct basis and as 
secondary to in-service herbicide exposure.  

4.  Entitlement to service connection for a kidney disorder, 
on a direct basis, as a result of in-service exposure to 
herbicides, and as secondary to a service-connected 
disability.  

5.  Entitlement to service connection for hypertension, on a 
direct basis, as a result of in-service exposure to 
herbicides, and as secondary to a service-connected 
disability.  

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  

In September 2007, the Veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge sitting 
at the RO.  A copy of the transcript of that hearing is of 
record.  

In November 2007, the Board denied the issue of entitlement 
to service connection for PTSD.  The Veteran appealed the 
Board's decision.  Pursuant to a Joint Motion To Remand dated 
in November 2008, the United States Court of Appeals for 
Veterans Claims (Court), in December 2008, vacated the 
Board's denial of service connection for PTSD and remanded 
the matter for further consideration.  This portion of the 
Veteran's appeal will, therefore, be considered herein.  

Also in the November 2007 decision, the Board noted that 
Agent Orange claims, such as those issues pertaining to the 
Veteran's diabetes, sarcoidosis, kidney, and hypertension 
claims in the present appeal were being stayed, pursuant to a 
September 2006 directive from the Secretary of Veterans 
Affairs, pending outcome of VA's appeal of the Court's 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S. Ct. 1002 (2009).  As the United States Court 
of Appeals for the Federal Circuit has rendered a decision in 
that case, the stay on such appeals has been lifted.  Thus, 
the Board will now consider these claims.  

Further, the Court has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Here, psychiatric examinations have 
reflected the presence of anxiety and depression-in addition 
to PTSD.  Thus, the Board has redefined the Veteran's 
psychiatric appeal, as is listed on the title page of this 
decision.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence has 
been received sufficient to reopen the previously denied 
claims for service connection for diabetes mellitus and for 
sarcoidosis.  The de novo issues of entitlement to service 
connection for diabetes mellitus and for sarcoidosis, as well 
as the claims for service connection for a kidney disorder, 
hypertension, PTSD, and a psychiatric disability other than 
PTSD are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's January 
2005 denial of service connection for a prostate disorder.  

2.  At the September 2007 hearing, the Veteran expressed his 
desire to withdraw from appellate review the issue of 
entitlement to service connection for a prostate disorder.  A 
written transcription of the Veteran's testimony from that 
hearing is of record.  

3.  In an unappealed August 2002 rating action, the RO denied 
service connection for diabetes mellitus, type II, and 
sarcoidosis, on direct bases and as secondary to in-service 
herbicide exposure.  

4.  Evidence received since the RO's August 2002 decision 
raises a reasonable possibility of substantiating the claims 
for service connection for diabetes mellitus, type II, and 
sarcoidosis, on direct bases and as secondary to in-service 
herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for a prostate disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

2.  The RO's August 2002 denial of service connection for 
diabetes mellitus, type II, and sarcoidosis, on direct bases 
and as secondary to in-service herbicide exposure, is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2008).   
 
3.  The evidence received since the RO's August 2002 
determination is new and material, and the claims for service 
connection for diabetes mellitus, type II, and sarcoidosis, 
on direct bases and as secondary to in-service herbicide 
exposure, are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Prostate Disorder

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In the January 2005 decision, the RO, in pertinent part, 
denied service connection for a prostate disorder.  Following 
receipt of notice of that determination, the Veteran 
perfected a timely appeal with respect to that denial.  

At the September 2007 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claim for 
service connection for a prostate disorder.  Hearing 
transcript (T.) at 2.  A written transcription of the 
Veteran's testimony is of record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2008).  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

II.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen Previously Denied Claims For Service 
Connection For Diabetes And Sarcoidosis, On Direct Bases And 
As Secondary To In-Service Herbicide Exposure

        A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claims for 
service connection for diabetes and sarcoidosis, no further 
discussion of the VCAA is required with respect to these 
issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

	B.  Analysis

According to records available at the time of the RO's August 
2002 decision, the National Personnel Records Center (NPRC) 
concluded after an extensive and thorough search in May 2002 
that it was unable to locate the Veteran's service records.  
The NPRC explained that such documents either did not exist 
or were not located at that agency.  In any event, the NPRC 
determined that further efforts to locate the Veteran's 
service records would be futile.  

A November 1996 private medical record noted that the Veteran 
had been diagnosed with diabetes 3-4 years prior to that 
treatment session.  A DD Form 214N, Armed Forces Of The 
United States Report Of Transfer Or Discharge, (DD 214N), 
indicated that the Veteran had served on active duty with the 
United States Navy from July 1963 to July 1967, that he had 
approximately three-and-a-half years of foreign and/or sea 
service during that time, and that his last duty assignment 
and major command was aboard the USS Tolovana.  This document 
did not, however, demonstrate exposure to herbicides, 
including based upon actual visitation to the Republic of 
Vietnam.  Further, post-service medical records available at 
the time of the August 2002 decision did not reflect a 
diagnosis of sarcoidosis.  

Based on this evidentiary posture, the RO concluded, in 
August 2002, that there was no competent evidence of a nexus 
between the Veteran's diagnosed diabetes and his active duty 
or any incident therein.  Specifically, the RO explained 
that, as most of the service personnel records were 
unavailable, there was no documentation that the Veteran had 
actually traveled to the Republic of Vietnam, where he would 
have been exposed to herbicides.  Further, the RO noted that 
the evidence of record did not contain a diagnosis of 
sarcoidosis.  

Consequently, the RO denied service connection for both 
diabetes mellitus, type II, and sarcoidosis, on direct bases 
and as secondary to in-service herbicide exposure.  Following 
receipt of notification of that decision, the Veteran failed 
to initiate an appeal of the denial of his claims.  As such, 
the RO's August 2002 determination became final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the prior final decision in August 2002, there 
was no competent evidence of a nexus between the Veteran's 
diagnosed diabetes and his active duty, or any incident 
therein.  In particular, there was no competent evidence that 
the Veteran had traveled to Vietnam, where he would have been 
exposed to herbicides.  Also, there was no competent evidence 
of a diagnosis of sarcoidosis.  

Importantly, evidence received since then includes deck log 
information that the Veteran served aboard the USS Oxford 
from 1963 through 1965 and that on various occasions this 
vessel was anchored in DaNang Harbor.  [The specific dates 
when the USS Oxford was anchored in DaNang Harbor are not 
clearly visible in the copies that are included in the claims 
folder.]  

Also, additional post-service medical reports reflect 
continued treatment for diabetes as well as radiographic 
findings consistent with sarcoidosis.  In fact, in a May 2006 
letter, a private treating physician opined that the 
Veteran's diabetes and sarcoidosis are "directly correlated 
with his exposure to Agent Orange."  

This additional evidence is clearly probative because, for 
the first time, competent evidence has been received which 
indicates that the Veteran may have traveled to Vietnam, 
where he would have been exposed to herbicides.  In addition, 
competent evidence has been received which reflects a 
diagnosis of sarcoidosis and which associates such a disorder 
to the Veteran's purported in-service herbicide exposure.  

Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for diabetes mellitus and sarcoidosis in August 2002 raises a 
reasonable possibility of substantiating claims for service 
connection for these disorders.  See 38 C.F.R. § 3.156(a) 
(2008).  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claims for service connection for such disabilities.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  


ORDER

The issue of entitlement to service connection for a prostate 
disorder is dismissed without prejudice.  

New and material evidence sufficient to reopen a claim for 
service connection for diabetes mellitus, type II, on a 
direct basis and as secondary to in-service exposure to 
herbicides, having been received, the appeal is granted to 
this extent.  

New and material evidence sufficient to reopen a claim for 
service connection for sarcoidosis, on a direct basis and as 
secondary to in-service exposure to herbicides, having been 
received, the appeal is granted to this extent.  



(CONTINUED ON NEXT PAGE)
REMAND

Diabetes, Sarcoidosis, A Kidney Disorder, & Hypertension

Initially, the Board notes that, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

In pertinent part, the diseases listed at 38 C.F.R. 
§ 3.309(e) include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  Although 
sarcoidosis, a kidney disorder, and hypertension are not 
listed therein, service connection may still be granted for 
these disorders based on in-service exposure to herbicides if 
competent evidence supports such a nexus.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

In the present case, the Veteran contends that, while serving 
aboard the USS Oxford, he left the ship on occasion and 
actually entered Vietnam (at DaNang) to drop off supplies.  
See, e.g., T. at 3-4, 16-17.  Deck logs from the USS Oxford 
that the Veteran recently submitted confirm that he served 
aboard this vessel from 1963 to 1965.  One record in 
particular indicates that, on at least one occasion, the 
vessel was anchored in DaNang Harbor.  

The Board acknowledges that these documents alone do not 
confirm the Veteran's assertions of in-country service in the 
Republic of Vietnam.  [The date on the report indicating that 
the USS Oxford was anchored in DaNang Harbor is not 
completely visible and, thus, does not confirm the Veteran's 
service aboard the vessel at that time.  In any event, the 
document does not state that any crew members left the ship 
to drop off supplies in Vietnam.]  

Importantly, however, as previously noted herein, the 
Veteran's service records are not available.  Where, as here, 
service records are not available, all efforts to obtain such 
documents have been exhausted, and a determination has been 
made by the agency of original jurisdiction that any further 
attempts to procure such reports would be futile, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A complete and thorough review of the claims folder indicates 
that no attempt has been made to obtain complete copies of 
the deck logs of the USS Oxford during the Veteran's service 
thereon.  A remand of the Veteran's diabetes, sarcoidosis, 
kidney, and hypertension claims is, therefore, necessary to 
accord the RO such an opportunity.  Of particular importance 
to the Board in this matter are the locations and dates of 
anchoring of the USS Oxford in the harbors of Vietnam and 
whether, during those times, any crewmen were directed to 
leave the vessel to drop off supplies in Vietnam.  

Moreover, in a May 2006 letter, a private physician who has 
treated the Veteran since August 2003 opined that the 
Veteran's sarcoidosis and hypertension "are directly 
correlated" with his purported in-service exposure to 
herbicides.  The doctor did not, however, provide any 
rationale for this conclusion.  Although at the time of the 
opinion the physician had treated the Veteran for 
approximately three years, the doctor did not indicate that 
he had had the opportunity to review the Veteran's claims 
folder, including the medical records contained therein.  

With regard to the Veteran's kidney claim, the Board 
acknowledges that laboratory testing completed in June 2003 
and December 2003 showed normal kidney functions.  
Importantly, however, in a September 2007 record, the 
Veteran's treating physician referenced the Veteran's 
"kidney condition," without specifying a particular 
disability.  Kidney disorders are associated with 
cardiovascular disabilities, including hypertension.  See 
38 C.F.R. § 3.309(a) (listing cardiovascular-renal disease, 
including hypertension as a chronic disability presumed to be 
service connected if manifested to a compensable degree 
within one year after separation from active duty).  

In December 2003, the Veteran underwent a VA Agent Orange 
examination.  He has not, however, undergone VA evaluations 
specific to his diabetes, sarcoidosis, kidney, and 
hypertension claims.  

In light of this evidentiary posture, as well as the fact 
that the Veteran has raised alternative theories of service 
connection for his diabetes, sarcoidosis, kidney, and 
hypertension claims, the Board concludes that, on remand, the 
Veteran should be accorded pertinent VA examinations to 
determine the nature, extent, and etiology of these 
disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

With regard to the claims for service connection for a kidney 
disorder and hypertension in particular, the Veteran contends 
that service connection for these disorders are warranted, in 
part, because such disabilities are the result of his 
diabetes.  See, e.g., T. at 15-16.  The VCAA notice letters 
issued to the Veteran in January 2004 and August 2004 did not 
inform him of the evidence and information necessary to 
support the secondary service connection aspect of these 
issues.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  See also Quartuccio 
v. Principi, Pelegrini v. Principi, and Dingess/Hartman 
v. Nicholson, supra.  On remand, such notification should be 
issued to him.  

PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, at a March 2004 VA 
outpatient treatment session, the social worker who 
interviewed the Veteran noted that he self-reported symptoms 
of hypervigilance, startle reflexes, intrusive thoughts, 
dreams, and nightmares that were consistent with PTSD.  The 
social worker determined, however, that further evaluation 
was needed to determine whether a diagnosis of PTSD was 
appropriate.  

At a VA trauma group therapy session conducted approximately 
two months later in May 2004, a readjustment counselor 
observed the Veteran's irritable mood, flat affect, and 
recurrent memories (including flashbacks, nightmares, 
triggers, avoidance, hyperarousal symptoms, and behaviors).  
This counselor assessed chronic severe combat-related with 
persistent residual symptoms.  Thus, and based on this 
evidentiary posture, the Board finds that the first 
requirement for the grant of service connection for PTSD has 
been met.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, available service personnel records 
indicate that the Veteran served approximately 
three-and-a-half years of foreign and/or sea service and 
that, during such time, he served aboard multiple ships, 
including the USS Tolovana and the USS Oxford.  His military 
occupational specialty was characterized, by analogy to it 
related civilian occupation, as a sales clerk.  

Significantly, however, available service personnel records 
are negative for any personal engagement in combat; award of 
any decoration, medal, or badge indicative of involvement in 
combat; or receipt of wounds as a result of action with enemy 
forces.  As such, the Veteran's statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary issue in 
the present case is whether the Veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

During the current appeal, the Veteran has maintained that, 
while serving aboard the U.S.S. Oxford (a communications spy 
ship) and the USS Tolovana (a refueler), he worked in the 
ships' service department and, as such, handled supplies for 
the ships' stores, laundry rooms, and barber shops.  
According to the Veteran's recent testimony, his duties 
sometimes involved escorting personnel or transporting 
supplies and mail to DaNang in the Republic of Vietnam.  He 
maintains that, during this time, he was exposed to enemy 
fire and was fearful for his life.  T. at 3-6, 12.  See also 
Notice of Disagreement received at the RO in February 2005.  

As previously discussed herein, the Veteran's service records 
(other than his DD 214N) are not available.  Importantly, 
however, the Veteran has recently submitted copies of deck 
logs from, and other related material concerning, the USS 
Oxford.  According to these documents, the Veteran served 
aboard the USS Oxford from 1963 to 1965.  A partial copy of a 
deck log confirms that this vessel was anchored in the DaNang 
Harbor, but the date of that particular deck log is not 
visible.  Thus, the Veteran's presence aboard the USS Oxford 
as well as any assignments to the Republic of Vietnam cannot 
be verified based upon that particular deck log alone.  

Associated documents, however, also include a Meritorious 
Unit Commendation to the USS Oxford for "meritorious service 
from 1 November 1965 to 30 June 1969 while participating in 
combat support operations in Southeast Asia."  This document 
commended the personnel who served aboard this vessel for 
their "remarkable skill, superb operational readiness, and 
outstanding liaison with numerous commands, both ashore and 
afloat, . . . [and who] were instrumental in the successful 
of the combat effort against enemy military installations and 
lines of supply and communications."  

Also received were published articles written by fellow 
servicemen who had also served aboard the USS Oxford during 
part of the time that the Veteran also served aboard that 
vessel.  Specifically, these fellow servicemen noted the fact 
that the crew "drew combat pay much of the time . . . [that 
they] operated in the . . . area . . . [around Vietnam]."  
Also, the fellow servicemen referenced being subjected to 
enemy fire while the ship was offshore of Vietnam.  In 
particular, one fellow serviceman stated that, just as the 
ship pulled into the Saigon Harbor, it came under enemy fire 
and, thus, "abruptly turned and hightailed it back out to 
sea."  

These records, however, do not specify the exact dates when 
the USS Oxford was subjected to enemy fire and, thus, do not 
confirm the Veteran's purported in-service stressors.  
Significantly, however, the deck logs from the USS Oxford 
(dated from 1963 to 1965), which are being requested by this 
Remand for consideration of the Veteran's Agent Orange claims 
may be helpful the adjudication of his PTSD claim.  
Specifically, the deck logs may provide information as to 
whether the vessel was subjected to enemy fire when the 
Veteran served aboard the ship.  

Consequently, the Board concludes that a remand of the 
Veteran's PTSD claim is necessary.  On remand, the RO should 
have the opportunity to review any available deck logs 
pertaining to the time of the Veteran's service aboard the 
USS Oxford to determine whether such documents confirm his 
purported in-service stressors.  If the Veteran's purported 
in-service stressors can be confirmed by the USS Oxford's 
deck logs, he should then be accorded a pertinent VA 
examination to determine whether he has PTSD as a result of 
his verified in-service stressors.  

Psychiatric Disability Other Than PTSD

Post-service medical records reflect findings of anxiety and 
depression.  In light of these additional psychiatric 
diagnoses, the Board finds that further medical examination 
is required in order to reconcile these various diagnoses of 
record, as well as to address whether such conditions other 
than PTSD are related to service.  See Clemons v. Shinseki, 
No. 07-558 (Feb. 17, 2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claims for service connection for a 
kidney disorder and for hypertension, 
both on direct bases and as secondary to 
service-connected disability.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, Pelegrini 
v. Principi, and Dingess/Hartman 
v. Nicholson, supra.  

2.  Obtain from the appropriate agency 
copies of the deck logs from the USS 
Oxford for the period from July 1963 to 
December 1965.  The Board is particularly 
interested in the locations and dates of 
any anchoring of the USS Oxford in the 
harbors of Vietnam and, during those 
times, whether any crewmen were directed 
to leave the vessel to drop off supplies 
in Vietnam and whether the vessel was 
subjected to enemy fire.  [With regard to 
the Veteran's PTSD claim, and if a more 
narrow time search is required, the Board 
is particularly interested in whether 
during 1965 (and, specifically, March 
1965) the USS Oxford was subjected to 
enemy fire.]  

Copies of all such available documents 
should be associated with the claims 
folder.  Notations of all attempts to 
obtain such records, and of the 
unavailability of any such records, 
should be made in the claims folder.  

3.  After procuring the appropriate 
release of information forms, obtain 
records of diabetes, sarcoidosis, kidney, 
and hypertension treatment that the 
Veteran received from Dr. Jin Kim since 
August 2003.  All such available 
documents should be associated with the 
claims folder.  

4.  Obtain records of diabetes, 
sarcoidosis, kidney, hypertension, and 
psychiatric (including PTSD) treatment 
that the Veteran may have received at the 
Loma Linda VA Medical Center since May 
2004.  All such available reports should 
be associated with the claims file.  

5.  Schedule the Veteran for an 
examination(s) to determine the nature, 
extent, and etiology of his diabetes 
mellitus, sarcoidosis, kidney disorder, 
and hypertension.  The claims folder 
must be made available to the 
examiner(s) in conjunction with the 
examination(s), and the examiner(s) 
must note in the examination report(s) 
that he/she (they) had an opportunity 
to review the file.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report(s).  

The following questions should be 
addressed:  

(a)  For any diabetes mellitus 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service.  

(b)  For any sarcoidosis diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service (including whether any 
such disability is consistent with the 
Veteran's purported in-service 
herbicide exposure).  

(c)  For any kidney disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service (including whether any such 
disability is consistent with the 
Veteran's purported in-service 
herbicide exposure), or was caused or 
aggravated by the Veteran's diabetes 
mellitus.  

(d)  For any hypertension diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service (including whether any such 
disability is consistent with the 
Veteran's purported in-service 
herbicide exposure), or was caused or 
aggravated by the Veteran's diabetes 
mellitus.  

Complete rationale should be given for 
all opinions reached.  

6.  After review of any deck logs 
pertaining to the Veteran's service 
aboard the USS Oxford which may be 
received pursuant to paragraph 2 of this 
Remand, make a specific determination as 
to whether he was exposed to combat 
and/or stressor(s) in service and, if so, 
the nature of the specific stressor(s).  
In reaching these determinations, address 
any credibility questions raised by the 
record.  

7.  In any event, thereafter, schedule 
the Veteran for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD, based on the verified 
stressor(s), or whether he has any other 
psychiatric disorder associated with 
service.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

Inform the examiner that only a 
stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the 
stressor(s) found to be established by 
the record was(were) sufficient to 
produce a diagnosis of PTSD, and whether 
there is a link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record.  Complete 
rationale should be given for all 
opinions reached.  

If none of the Veteran's purported 
in-service stressors have been verified, 
or if PTSD is not diagnosed, the examiner 
should be asked to determine whether a 
diagnosis of a psychiatric disability 
(other than PTSD) is appropriate.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
psychiatric disorder (other than PTSD) 
had its clinical onset in service or is 
otherwise related to active service.  
Complete rationale should be given for 
all opinions reached.  

8.  Following the completion of the 
above, re-adjudicate the claims remaining 
on appeal:  service connection for 
diabetes mellitus (on a direct basis and 
as secondary to in-service herbicide 
exposure), sarcoidosis (on a direct basis 
and as secondary to in-service herbicide 
exposure), a kidney disorder (on a direct 
basis, as secondary to in-service 
herbicide exposure, and as secondary to a 
service-connected disability), 
hypertension (on a direct basis, as 
secondary to in-service herbicide 
exposure, and as secondary to a service-
connected disability), PTSD, and a 
psychiatric disability other than PTSD.  

If the decisions remain in any way 
adverse to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


